Citation Nr: 0527939	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  00-15 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) with bipolar mood disorder, currently 
evaluated as 70 percent disabling.

2.  Entitlement to an effective date earlier than April 14, 
1999, for a grant of a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from March 1986 to June 
1990, and subsequently was a member of the Army National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Providence, Rhode 
Island (RO).  

In a November 1999 rating decision, the RO denied a claim for 
an increased rating for PTSD.  In a July 2000 rating 
decision, the RO granted a total disability rating based on 
unemployability due to service-connected disabilities (TDIU), 
effective from April 14, 1999.  The veteran perfected an 
appeal from those two rating decisions, respectively, as to 
the assigned rating for PTSD, and as to the effective date 
assigned for the TDIU rating.

With respect to the PTSD increased rating issue, during the 
course of this appeal, in a July 2000 rating decision, the RO 
recharacterized the claimed disorder from PTSD to PTSD with 
bipolar mood disorder. 


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the veteran's favor, 
the evidence shows that the veteran's PTSD with bipolar mood 
disorder has been severely disabling and has resulted in the 
veteran being unemployable.

2.  The veteran submitted a claim of entitlement to a TDIU 
rating which was received on December 14, 1999; and 
continuously prosecuted thereafter.  A rating decision in 
July 2000 granted a TDIU, effective from April 14, 1999; and 
assigned that date as the effective date for a 70 percent 
rating for PTSD.

3.  There is no evidence associated with the period from 
December 14, 1998 and  prior to April 14, 1999, showing the 
veteran to be unemployable due to service-connected 
disability. 

4.  There is no evidence prior to April 14, 1999 showing 
entitlement to a rating in excess of 50 percent for PTSD.

CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 100 percent 
schedular rating for PTSD with bipolar mood disorder, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 
9411 (2004).

2.  The criteria for an effective date earlier than April 14, 
1999, for a grant of a total disability rating based upon 
individual unemployability due to service-connected 
disabilities, have not been met.  38 U.S.C.A. § 5110; 38 
C.F.R. §§ 3.400, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

The Court has held that a notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In addition, the Court held that a notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must accomplish the following: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id.

Regarding the PTSD rating claim, given the favorable 
disposition of the issue decided below-granting a schedular 
rating of 100 percent for PTSD-the Board notes that any 
possible deficiencies in the duty to notify and to assist 
with respect to the current appellate review of the claim 
constitutes harmless error and will not prejudice the 
veteran. See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 
 
Regarding the earlier effective date claim, in a letter dated 
in January 2004, and in the respective statement of the case 
and supplemental statements of the case, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in her possession that 
pertains to the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices.  She was given ample time to respond.  
VA has requested records from all sources identified by the 
veteran.  For these reasons, to decide the appeal now would 
not be prejudicial to the claimant.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that VA 
has complied with the VCAA duties to notify and assist.
 
Moreover, the Board observes that the Court has held that 
even the failure to comply with the notice requirement of the 
VCAA is not prejudicial to the veteran if, as here, based on 
the facts alleged, no entitlement exists.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).  In addition, the 
Court has held that a veteran claiming entitlement to an 
earlier effective date is not prejudiced even by failure to 
provide her a VCAA notice of the laws and regulations 
governing effective dates, if, based on the facts of the 
case, entitlement to an earlier effective date is not shown 
as a matter of law.  See Nelson v. Principi, 18 Vet. App. 
407, 410 (2004).  In light of the foregoing, the Board finds 
that no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist her in the 
development of the claim. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Therefore, the Board will 
proceed with the consideration of this case.

II.  Analysis

The Board has reviewed all of the considerable evidence of 
record relevant to the claims, which consists of the 
veteran's contentions; service medical records; VA and 
private clinical records; Social Security Administration 
records including medical reports; the reports of VA 
examinations; and lay statements from the veteran's mother.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The evidence submitted by the veteran or on her behalf 
is extensive and will not be discussed in detail.  The Board 
will summarize the relevant evidence where appropriate and 
material to the issues here.
 
A.  Increased Rating for PTSD

In a January 1998 rating decision, the RO granted service 
connection for PTSD and assigned an initial rating of 30 
percent rating under Diagnostic Code 9411, effective January 
13, 1997.  The veteran perfected an appeal as to the assigned 
rating.  During the appeal, in a June 1999 rating decision, 
the RO increased the assigned rating from 30 to 50 percent, 
effective January 1997. 

In a June 1999 letter, the veteran indicated her satisfaction 
with the 50 percent rating and withdrew her appeal.  See 38 
C.F.R. § 20.204.  The veteran subsequently filed this claim 
for a higher rating in August 1999, and in a November 1999 
rating decision, the RO increased the assigned rating from 50 
to 70 percent, effective August 30, 1999.  The present appeal 
arises from that decision, as to the rating assigned.  
Subsequently in a July 2000 rating decision, the RO 
recharacterized the service-connected PTSD to PTSD with 
bipolar mood disorder, and changed the effective date from 
August 30, 1999 to April 14, 1999.

In the veteran's statements she essentially argues that her 
PTSD is much more disabling than reflected by the current 70 
percent evaluation.  

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

The veteran's PTSD is assigned a disability rating of 70 
percent under Diagnostic Code 9411.  According to Diagnostic 
Code 9411, a mental disorder shall be evaluated "based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of examination."  38 
C.F.R. § 4.126(a) (2004).  The regulations establish a 
general rating formula for mental disorders.  38 C.F.R. 
§ 4.130.  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

Under Diagnostic Code 9411, a 70 percent evaluation is 
assigned if there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships. 

A 100 percent evaluation is assigned if there is total social 
and occupational impairment due to symptoms including gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name. 

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing DSM-IV.

The medical evidence shows several Global Assessment of 
Functioning (GAF) scores have been assigned since the 
approximate time of the filing of the veteran's claim for an 
increase.  The Board notes that an examiner's classification 
of the level of psychiatric impairment, by words or by a GAF 
score, is to be considered but is not determinative of the 
percentage rating to be assigned. VAOPGCPREC 10-95.  However, 
a GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

A GAF from 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting, or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score from 51 to 60 is defined as 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks), or moderate difficulty in 
social or occupational functioning (e.g., few friends, 
conflicts with peers or co-workers).  See DSM-IV at 44-47

The lay statements describing the symptoms of the veteran's 
psychiatric disability are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  However, these statements must be considered in 
conjunction with the objective medical evidence of record and 
the pertinent rating criteria.

VA must consider all the evidence of record to determine when 
an ascertainable increase occurred in the rated disability.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson 
v. West, 12 Vet. App. 442 (1999).  The primary concern in a 
claim for an increased evaluation for a service-connected 
disorder is the current level of disability.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board has reviewed all the evidence of record, with an 
emphasis on the more recent evidence dated in the year prior 
to receipt in August 1999, of the veteran's claim for an 
increase.  As noted above, the Board will summarize the 
relevant evidence where appropriate and material to the issue 
here.  During the course of this appeal, the veteran was 
afforded formal VA psychiatric examinations in September 
1999, June 2000, and April 2004.  The record also contains VA 
treatment records through February 2004, as well as a report 
of a VA examination in April 1999, within one-year prior to 
the veteran's claim.  

The report of a September 1999 VA examination of the 
veteran's PTSD shows that the examiner carefully reviewed the 
changes in the veteran's medical status since her last VA 
examination, which he discussed in the examination report.  
The report contains findings from examination and concludes 
with an Axis I diagnosis of (1) PTSD, chronic; (2) alcohol 
abuse; (3) cocaine abuse, early full remission; and (4) 
marijuana abuse, early full remission.  The report contains a 
Global Assessment of Functioning (GAF) score of 50.  The 
examiner concluded with an opinion that the veteran appeared 
to be slightly more impaired now when compared with her 
previous examination, when she was assigned a GAF score of 
55.  The examiner opined that the veteran's current 
unemployment was connected to her PTSD symptomatology.  The 
examiner noted that it was noteworthy that the veteran's 
treating psychiatrist noted that he considered the veteran to 
be legitimately, and in a long-term way, disabled.

The report of a June 2000 VA examination of the veteran's 
PTSD shows that the examiner reviewed the claims file and 
examined the veteran for her mental status.  After 
examination, the report contains an Axis I  diagnosis of (1) 
PTSD, severe, service rape, gunshot in classroom; (2) bipolar 
mood disorder secondary to PTSD with panic attack secondary 
to PTSD; and (3) generalized anxiety disorder secondary to 
PTSD.  The report contains a Global Assessment of Functioning 
(GAF) score of 50.

The examiner concluded with an opinion that the veteran's 
bipolar disorder, her panic attacks, and her general anxiety 
disorder were all related directly to her PTSD experience.  
The examiner noted that the veteran's jobs have been very 
short-lived, very marginal, and filled with absences and 
stress-related problems at the job site.  The examiner opined 
that the veteran is totally incapable of work at this time 
and will likely continue to be so based on her PTSD 
experience.   The examiner concluded that it was clear in his 
opinion that the veteran was fully unemployable and would 
likely have unemployability for the rest of her life due to 
her PTSD, and that her Axis I diagnoses were wholly due to 
her PTSD experience in the military.

The report of the most recent VA examination of the veteran's 
PTSD, in March 2004, shows that the examiner discussed a 
review of the claims file and results of mental status 
examination of the veteran.  The veteran reported that she 
was currently unable to handle the stress of single 
parenting.  She reported that she rents a dwelling where she 
lives alone.  The veteran reported that she does not get 
along with people except for her significant other of twelve 
years, who tolerates her unpleasant behavior.  She reported 
having a history of problematic alcohol and other substance 
use, but denied any significant use since November 2003.  She 
attempted suicide once in 1989 and required hospitalization.  
The veteran reported that she felt overwhelmed, and had a 
diminished ability to deal with other people, and rarely left 
her apartment.  

The mental status examination revealed that the veteran was 
pleasant, neatly and casually dressed, well-groomed, and 
exhibited inconsistent eye contact.  She was alert, spoke in 
a normal voice and speech exhibited a normal rate, volume and 
tone.  She was fully oriented.  Her intelligence appeared to 
be at least average, and her memory appeared to be grossly 
intact.  Her affect appeared to be labile, and was 
appropriate and congruent with the stated mood.  There were 
no abnormalities of thought content, process, or perception 
noted.  Insight and judgment were intact and considered to be 
adequate.  She denied any current active suicidal or 
homicidal ideation.  She reported being able to maintain 
personal hygiene and other basic activities of daily living.

The veteran endorsed items consistent with her self-report of 
extremely severe depressed mood.  The veteran endorsed  
specific PTSD symptoms including repeated disturbing 
memories, thoughts or images of her inservice rape; repeated 
disturbing dreams of that rape; feeling very upset when 
reminded of the rape or its consequences; having physical 
reactions when reminded of the rape; avoiding thinking of or 
talking about the assault; avoiding activities or situations 
that remind her of the assault; loss of interest in 
activities; feeling distant or cut off from other people; 
feeling emotionally numb at times; having trouble with 
sleeping; feeling irritable and having angry outbursts; 
having difficulty concentrating; being super alert, watchful 
or on guard; and feeling jumpy or easily startled.  

After examination, the report contains an Axis I diagnosis of 
(1) PTSD, severe.  The consequences of a personal assault, 
namely a rape while on active duty and then further 
aggravated by a gunshot in a classroom at a local college; 
(2) bipolar mood disorder secondary to PTSD with panic 
attacks secondary to PTSD; and (3) generalized anxiety 
disorder secondary to PTSD.  The report contains a Global 
Assessment of Functioning (GAF) score of 46.

The examiner concluded with an opinion that the veteran 
remained severely impaired both socially and occupationally; 
that the veteran's disability is total and permanent; and 
that she is not likely to become employable in the near or 
distant future despite treatment.  The examiner opined that 
the PTSD and related disorders were chronic and severe; the 
veteran was severely impaired in the social and occupational 
domain, and continues to be unemployable; and the 
disabilities are total and permanent.

In addition to findings from the above discussed VA 
examinations, there are VA treatment records dated from 2000 
to February 2004, which contain diagnoses of PTSD and related 
symptomatology, and GAF scores ranging from 55 to 41.  Most 
recently, in records from 2002 to 2004, the GAF scores have 
been predominately 41, with no assessment of a GAF score over 
45; indicating serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
DSM-IV at 44-47. 

After resolving any reasonable doubt remaining in favor of 
the veteran, and comparing the veteran's symptoms to the 
provisions of the rating schedule, the Board finds for the 
above reasons that the criteria for a 100 percent rating are 
more nearly approximated.  See 38 C.F.R. §§  4.3, 4.7.  

The Board finds that the evidence shows that the veteran is 
unemployable due to her PTSD with bipolar mood disorder.  In 
reaching this conclusion, the Board notes that it is 
consistent with that reached by the RO in July 2002, when the 
RO granted the veteran an award of a TDIU, which was for all 
purposes, based on her service-connected PTSD with bipolar 
mood disorder.  The Board finds that in light of the GAF 
scores offered by the June 2000 and March 2004 VA examiners, 
and their opinions that the veteran was unemployable due to 
her PTSD, the veteran's PTSD most closely approximates the 
criteria for a 100 percent schedular rating for total social 
and occupational impairment.  In addition, the Board notes 
that the examiners' impressions are consistent with the 
complaints and findings noted in the recent VA outpatient 
treatment records.  Accordingly, entitlement to a total 
schedular evaluation has been shown.

B.  Earlier Effective Date for TDIU

The veteran contends that she is entitled to an earlier 
effective date for the grant of TDIU benefits.  The veteran 
argues that the effective date should be February 1998, which 
is the date the Social Security Administration determined she 
was unemployable.

As further explained below, the question is no longer when 
the veteran became unemployable, but when she claimed to be 
so in a manner cognizable under the laws relevant to the 
assignment of effective dates.

The effective date provisions for awards of increased 
disability compensation include a general rule, which is that 
an award based on a claim for increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later."  38 C.F.R. § 
3.400(o)(1) (2004).

The law provides an exception to this general rule governing 
claims "for increase." That exception governs awards "of 
increased compensation." 38 U.S.C.A. § 5110(a), (b)(2) (West 
2002).  If the evidence shows that the increase in disability 
occurred prior to the date of receipt of claim, the RO may 
assign the earliest date as of which it is ascertainable that 
the increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2004); see Harper v. Brown, 10 Vet. 
App. 125 (1997; Quarles v. Derwinski, 3 Vet. App. 129, 134- 
135 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided that the claim is received within one 
year after the increase)."  Id.  The Court further stated 
that the phrase "otherwise, date of receipt of claim" 
provides the applicable effective date when a factually 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increased compensation.  Id.; see 
also VAOPGCPREC 12-98 at 2.  That is, because neither 38 
U.S.C. § 5110(b)(2) nor 38 C.F.R. § 3.400(o)(2) refer to the 
date of the claim as the effective date of an award of 
increased disability compensation, the effective date for 
increased disability compensation is the date on which the 
evidence establishes that a veteran's disability increased, 
if the claim is received within one year from such date.  The 
effective date of an increased rating would be the date of 
claim only if the claim is not received within the year 
following the increase in disability, as explained in Harper. 
VAOPGCPREC 12-98 at 3.

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service-connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992).  Thus, determining whether an effective date assigned 
for an increased rating is correct or proper under the law 
requires (1) a determination of the date of the receipt of 
the claim for the increased rating as well as (2) a review of 
all the evidence of record to determine when an increase in 
disability was "ascertainable." Id. at 521.

As noted above, the Board must determine the date of receipt 
of the appellant's TDIU claim, and then determine the date 
that it became factually ascertainable that the appellant's 
service-connected disabilities increased in severity.

A review of the record shows that the veteran filed a formal 
TDIU claim on December 14, 1999.  In a July 2000 rating 
decision, the RO granted TDIU, and assigned an effective date 
of April 14, 1999.  In that decision, the effective date was 
assigned on the basis of a determination that April 14, 1999 
was the date the veteran met the schedular requirements, a 70 
percent evaluation for PTSD, for consideration of a TDIU 
rating.  As explained in the statement of the case, this was 
the date of the first clinic note by a treating physician in 
which the veteran was reported to be "legitimately 
disabled."

In sum, the RO determined that April 14, 1999 was the 
effective date for TDIU on the basis that medical evidence 
received that date-within one year from the date of the 
explicit application for TDIU-establishes that the veteran's 
disability increased, warranting a TDIU rating.  The Board 
must further review the evidence of record to determine 
whether an ascertainable increase in disability occurred 
during the remainder of the one-year period prior to December 
14, 1999-the date the veteran filed a formal TDIU claim-
warranting a grant of TDIU benefits.  38 C.F.R. § 3.400.  

Total disability ratings for compensation based on individual 
unemployability (TDIU) may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  
 
During the period in question, December 14, 1998 (one-year 
prior to formal application for TDIU) to April 14, 1999, the 
veteran's service-connected disabilities included PTSD (rated 
as 50 percent disabling); and residuals of fracture of right 
index finger (rated as 0 percent disabling).  The combined 
rating, pursuant to 38 C.F.R. § 4.25, was 50 percent. 

In this case, the medical evidence during the period from 
December 14, 1998 and prior to April 14, 1999 does not show 
that the veteran became unemployable due to service-connected 
disabilities on some particular date within that period.  On 
review, the medical record does not contain any evidence 
showing an increase warranting a TDIU during the period from 
December 14, 1998 and prior to April 14, 1999. 

April 14, 1999 was the date of the first medical record 
containing any indication that the veteran was unemployable.  
The VA general mental health note dated April 14, 1999 shows 
that the veteran was currently using alcohol and cocaine, 
using alcohol daily.  The assessment at that time included 
bipolar depression, rule out hypomania; sexual identity 
issues; childhood abuse survivor; and PTSD, service rape.  
Most significantly, the veteran's treating physician noted 
that the veteran was legitimately disabled.

Prior to that date, the treatment notes in 1998 and 1999 show 
that assessments included depression, moderate, indicating 
moderate symptoms.  There was no finding that the veteran was 
"legitimately disabled" or evidence otherwise to indicate 
unemployability.  A VA treatment note in February 1999 noted 
that the veteran was reportedly enjoying her college courses 
and expressed pride in a score of 85 percent on her first 
examination.  At the end of March 1999, VA treatment notes 
contain an assessment including moderate depression.  

The Board finds that the preponderance of the credible 
evidence is against a finding that the service-connected 
disabilities were preventing gainful employment during the 
period beginning December 14, 1998 and prior to April 14, 
1999.  It follows that an effective date for a TDIU rating 
prior to April 14, 1999 may not be given unless there is an 
earlier unadjudicated claim for the benefit.
   
When an RO is considering a claim for a schedular increased 
rating for a service connected disability, there may be an 
implied claim for a TDIU rating, which must be adjudicated, 
provided that: (1) the veteran meets the minimum percentage 
requirements of 38 C.F.R. § 4.16(a) for consideration of a 
TDIU rating; and (2) there is evidence of current service-
connected unemployability in the claims folder or under VA 
control.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); Norris v. West, 12 Vet. App. 413 (1999); 38 C.F.R. 
§§ 3.155, 3.157.  

In this case, however, the veteran does not meet the minimum 
percentage requirements of 38 C.F.R. § 4.16(a) for 
consideration of a TDIU rating prior to April 14, 1999.  Even 
assuming there was an implied claim for a TDIU rating on some 
date prior to April 14, 1999, the Board finds that before 
April 14, 1999 the veteran's service-connected conditions did 
not prevent her from performing a gainful occupation.  
Therefore, there is no basis for a TDIU rating prior to April 
14, 1999. 

The Board concludes that the preponderance of the evidence is 
against the claim for an earlier effective date for a TDIU 
rate.  Accordingly, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 100 percent rating for PTSD with bipolar 
mood disorder is granted.

Entitlement to an effective date earlier than April 14, 1999, 
for TDIU is denied. 



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


